 
 
IV 
112th CONGRESS
2d Session
H. CON. RES. 125 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2012 
Mr. Larsen of Washington (for himself and Mr. McDermott) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Celebrating the centennial of the birth of Senator Henry M. Scoop Jackson. 
 
 
Whereas the 100th anniversary of the birth of one of Washington's most revered and favorite sons, Henry Martin Jackson, on May 31, 2012, will be celebrated by friends and well-wishers in Everett and other Snohomish County communities, and in other towns and neighborhoods throughout his beloved State of Washington; 
Whereas the centennial of the birth of this great patriot and public servant, United States Senator Henry M. Scoop Jackson, should be honored by true friends of human rights and democracy nationwide and all across the globe; 
Whereas Congressman and later Senator Scoop Jackson, in more than four decades of unswerving public service until taken from family and country by his untimely death on September 1, 1983, established a steady and respected grasp of subjects ranging from public-lands and other environmental issues, to hydroelectric-power and other energy concerns, to national-security and other public-safety matters; 
Whereas Scoop Jackson, born in the Everett home of his Norwegian-immigrant parents, Peter and Marine Jackson, was elected Snohomish County prosecuting attorney in 1938, at the age of 26, just two years after he graduated from the University of Washington School of Law; 
Whereas earning a strong reputation as a dedicated foe and prosecutor of illegal gambling and bootlegging activities, he was elected to the United States House of Representatives, for the Evergreen State's Second District, in 1940; 
Whereas the then-Congressman Jackson enlisted in World War II until he and other national legislators were recalled to their congressional duties and responsibilities by President Franklin Roosevelt; 
Whereas Scoop Jackson was re-elected five times to his congressional seat, won election to the United States Senate in 1952, and was re-elected five times to his Senate seat; 
Whereas Mr. Jackson was a tireless voice for nuclear deterrence, from production of fissionable material, to the nuclear submarine program, and the land-based ballistic missile program, he was a leading supporter of nuclear parity with the Soviet Union; 
Whereas throughout his career, Jackson remained a steadfast supporter of a strong military, placing principles over politics to ensure the United States Armed Forces maintained their global stature; 
Whereas an environmentalist many years before the word became part of the United States lexicon, Scoop Jackson wrote the groundbreaking National Environmental Policy Act, and championed legislation preserving such enormous and unspoiled Washington treasures as North Cascades National Park and the Alpine Lakes Wilderness; 
Whereas Scoop Jackson sponsored the Endangered American Wilderness Act, the Redwoods National Parks Act, the Federal Land Policy and Management Act, the Federal Lands for Parks and Recreation Act, the Youth Conservation Corps Act, the National Environmental Policy Act, the National Trail System Act, the National Historic Preservation Act, the Wild and Scenic Rivers Act, the Land and Water Conservation Fund Act, and the National Wilderness Act; 
Whereas Scoop Jackson also sponsored legislation establishing the Foundation for the Advancement of Military Medicine, which was later named in his honor, to work toward medical and other scientific programs and advancement that help members of the United States Armed Forces and civilians alike; and 
Whereas Henry M. and Helen Jackson raised two children, Anna Marie Jackson Laurence and Peter Jackson: Now, therefore, be it 
 
That Congress celebrates the centennial of the birth of Senator Henry M. Scoop Jackson. 
 
